DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-4 and 7-11 are pending in this application and were examined on their merits.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7 and 9-11 are rejected under pre-AlA 35 U.S.C. § 103(a) as
being unpatentable over Poobalarahi et al. (2006), in view of Grant et al. (WO
2010/033860 A1), Crapo et al. (2011), and Brune et al. (2007), all of record.




et al. teaches isolating cardiac fibroblasts from the hearts of adult
cats and passaging (expanding) the cells once before plating in 3D cultures at a cell
density of 2 x 106 cells/well in rectangular four-well plates containing 3DTC (about 2cm x 6 cm) and culturing for about 2-3 weeks followed by treatment with 6N HCl acid (Pg. H2925, Column 1, Lines 12-32 and Column 2, Lines 25-28), and reading on Claims 1 in part, and 11.

According to the instant specification at Paragraph [0018], the 6N HCI acid
solution disclosed by Poobalarahi et al. would be considered a decellularizing agent
which would decellularize the cardiac extracellular matrix.

Further, Grant et al. teaches that decellularization may be optimized for each species and tissue type and successful decellularization is characterized by removal of cellular nuclei and remnants with the retention of natural extracellular matrix components (collagen, elastin, growth factors, etc.) and overall tissue structure (collagen architecture) (Pg. 7, Paragraph [0044]), wherein the decellularizing process can be a chemical process including treatment with an acid, hypertonic solution, hypotonic solution, chelating agent, detergents and combinations thereof (Pg. 8, Paragraph [0045]) and wherein HCl is a suitable acid for decellularizing (Pgs. 8-9, Paragraph [0047].


et al. does not teach a method wherein the cardiac fibroblasts are plated at a cell density of 100,000 to 500,000 cells per cm2, or wherein the cardiac extracellular matrix (ECM) is contacted with hypertonic and hypotonic solutions to produce a decellularized 3D cardiac ECM, as required by Claim 1, steps a) and b).

Brune et al. teaches the optimization of culture parameters by plating fibroblasts at densities ranging from 5 x 104 to 1 x 106 cells/cm2 (encompassing the claimed range) (Pg. 80, Column 1, Lines 1-2 and 16-20) with an optimal plating density of 2 x 105 cells/cm2 (Pg. 82, Column 1, Lines 11-14).

Crapo et al. teaches that acids, hypertonic and hypotonic solutions,
ethylendiaminetetracetic acid (EDTA), tri(n-butyl phosphate (TBP), octylphenol ethylene
oxide (Triton X-100), polyether sulfonate (Triton X-200) and nucleases are all known
equivalent decellularizing agents (Pg. 3235, Table 2).

It would have been obvious to those of ordinary skill in the art before effective
filing date of the instant invention to modify the method of Poobalarahi et al. of preparing a 3D cardiac extracellular matrix comprising plating cardiac fibroblasts in culture to plate the fibroblasts in a density taught by Brune et al., whom teaches the optimization of plating fibroblasts at a range of from 5 x 104 to 1 x 106 cells/cm2 and an optimal density of 2 x 105 cells/cm2 which is contained within the claimed range and thus rendered prima facie obvious.  


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification because Brune et al.
teaches that optimal plating density for culturing fibroblasts is 2 x 105 cells/cm2 and the
ordinary artisan would seek to use the optimal plating density to achieve the best plating
result.  Further Brune et al. teaches that fibroblast plating density is an optimizable,
result effective variable.  The MPEP at 2144.05 II. A. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

There would have been a reasonable expectation of success in making this
modification because both Poobalarahi et al. and Brune et al. are drawn to the same
field of endeavor, that is, the culture of fibroblasts.







instant invention to modify the method of Poobalarahi et al. and Brune et al. of preparing
a 3D cardiac extracellular matrix comprising contacting a cardiac ECM with an acid
decellularizing agent to substitute the use of hypertonic and hypotonic solutions
decellularizing agent as taught by Grant et al. and Crapo et al. because this is no more
than the simple substitution of one known element (equivalent decellularizing agent,
hypertonic and hypotonic solutions) for another (equivalent acid decellularizing agent) to
obtain predictable results (decellularized ECM).  The MPEP at 2131 C. III., 2144.06 and 2144.07 state:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)



motivated to make this substitution based on the availability of the compounds and
personal preference.  There would have been a reasonable expectation of success in
making this substitution because the art recognizes that both acids, such as HCl, and
hypotonic/hypertonic solutions are known, equivalent decellularizing agents.

Because all the culturing conditions of Claim 1, step a) are made obvious at least by Poobalarahi et al. and Brune et al., the limitations of Claim 1, “wherein the cardiac fibroblasts secrete a three-dimensional, cardiac extracellular matrix having a thickness of 20-500 µm that is attached to the surface on which the expanded cardiac fibroblasts are plated”;
Claim 2, “wherein the cardiac extracellular matrix has a thickness of 30-200 µm’;
and Claim 3, “wherein the cardiac extracellular matrix has a thickness of 50-150 µm” would be an inherent consequence of practicing the active method steps.

The instant specification teaches; “Generation of 3-Dimensional Cardiac Fibroblast Extracellular Matrix. Cardiac fibroblasts (Passage 1-7) were plated at a density of approximately 1.1 x 105 to 2.2 x 106 per cm2 in high glucose DMEM + 10% FBS and 1% penicillin/streptomycin and cultured at 37°C, 5% CO2 and 100% humidity for an average of 10 + 3 days” (Specification, Paragraph [0065]).  Therefore, the active method steps practiced by the Applicant are identical to that of the culturing steps of Poobalarahi et al. and Brune et al. above. 


Accordingly, the Examiner concludes the burden has been shifted to the Applicant to demonstrate that the limitation “wherein the cardiac fibroblasts secrete a 3- dimensional cardiac extracellular matrix having a thickness of 20-500 or 30-250 or 50- 150 µm that is attached to the surface on which the expanded cardiac fibroblasts are plated” is not inherently produced by the combined method of Poobalarahi et al., Brune et al., Grant et al. and Crapo et al. above.

Claim 7 is directed to the method of Claim 1, further comprising the step of seeding the cardiac extracellular matrix (ECM) with one or more cells that are therapeutic for cardiac disease or injury.

Poobalarahi et al. indicates that the primary cardiac fibroblasts were converted into cardiac myofibroblasts within the 3D ECM.  The Examiner interprets this process as satisfying the limitation of Claim 7; “seeding the cardiac extracellular matrix with one or more cells that are therapeutic for cardiac disease or injury.”

1, step b), that the “decellularized 3- dimensional cardiac extracellular matrix comprise the structural proteins fibronectin, collagen Type I, collagen Type II and elastin, wherein from 60-90% of the structural protein molecules present in the 3-dimensional cardiac matrix are fibronectin’, this is a characteristic feature of the claimed, prepared 3-D cardiac ECM.

As the combined prior art performs all of the claimed method steps, the
decellularized, 3-D cardiac ECM of the prior art would be expected to have the same
characteristic features and properties as the claimed decellularized, 3-D cardiac ECM.

With regard to the limitation of Claim 9, that the decellularized 3-D cardiac ECM
additionally comprise galectin-1, this is a characteristic feature of the claimed, prepared
3-D cardiac ECM.  As the combined prior art performs all of the claimed method steps,
the decellularized, 3-D cardiac ECM of the prior art would be expected to have the
same characteristic features and properties as the claimed decellularized, 3-D cardiac
ECM.  See for example, Specification at Pg. 21, Table 1 and Pg. 38, Table 2, wherein the claimed 3D ECM was determined to comprise galectin-1.

Response to Arguments

Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 



This is not found to be persuasive for the following reasons, the Examiner has provided evidence and logical reasoning, based on the teachings of the applied prior art, sufficient to make obvious the claimed invention.  Specifically, it would have been further obvious to those of ordinary skill in the art before the instant invention to modify the method of Poobalarahi et al. and Brune et al. of preparing a 3D cardiac extracellular matrix comprising contacting a cardiac ECM with an acid decellularizing agent to substitute the use of hypertonic and/or hypotonic solutions decellularizing agents as taught by Grant et al. and Crapo et al. because this is no more than the simple substitution of one known element (equivalent decellularizing agent, hypertonic and hypotonic solutions) for another (equivalent acid decellularizing agent) to obtain predictable results (decellularized ECM).

The Applicant argues that the use of the 6N HCl or SDS-PAGE buffer would not only decellularize the cells but also solubilize proteins within the mesh and therefore not produce the claimed decellularized mesh comprising protein (Remarks, Pg. 6, Lines 16-29 and Pg. 7, Lines 1-2).

This is not found to be persuasive for the following reasons, initially the Examiner did not cite Poobalarahi for any teaching related to the use of any SDS-PAGE buffer.  
and the other half with non-collagenase buffer only, followed by treatment with 6N HCl (Pg. H2925, Column 2, Lines 20-.  The instant claims only require “contacting the cardiac extracellular matrix with a decellularizing agent...whereby the cardiac extracellular matrix is decellularized”. The prior art, notably Grant et al., teaches that HCI is a known, acid decellularizing agent and therefore contacting the non-collagenase treated cardiac extracellular matrix (mesh with collagenase insoluble ECM) with HCl which would effectively remove any remaining cardiac fibroblasts if present and result in a cardiac ECM which has been decellularized.  According to the instant specification at Paragraph [0018], the 6N HCI acid solution disclosed by Poobalarahi et al. would be considered a decellularizing agent which would decellularize the cardiac extracellular matrix.  This is supported by the teachings of Grant et al. above.  Of course, the Examiner is not suggesting that the 6N HCl should be used as the decellularizing agent as it would have been further obvious to those of ordinary skill in the art before the instant invention to modify the method of Poobalarahi et al. and Brune et al. of preparing a 3D cardiac extracellular matrix comprising contacting a cardiac ECM with an acid decellularizing agent to substitute the use of hypertonic and hypotonic solutions decellularizing agent as taught by Grant et al. and Crapo et al. because this is no more than the simple substitution of one known element (equivalent decellularizing agent, hypertonic and hypotonic solutions) for another (equivalent acid decellularizing agent) to obtain predictable results (decellularized ECM).

2.  The Applicant argues that the Examiner has not provided any rationale for the skilled artisan to apply the methods of Brune to cardiac fibroblasts, being drawn the plating of ACL fibroblasts which Applicant alleges would be expected to behave “differently” than cardiac fibroblasts.  Applicant also notes the culture system of Brune is different than that claimed, and there would be no motivation to use ACL fibroblast plating density to methods using cardiac fibroblasts (Remarks, Pg. 7, Lines 11-24).

 This is not found to be persuasive for the following reasons, the Examiner clearly provided evidence on the record from the prior art to support his position that the plating density of fibroblasts (based on Brune’s teaching of fibroblast plating densities) would have been a parameter which the ordinary artisan would readily appreciate is optimizable by routine experimentation.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Brune et al. teaches that optimal plating density for culturing fibroblasts is 2 x 105 cells/cm2 and the ordinary artisan would seek to use the optimal plating density to achieve the best plating result when plating other fibroblast types.  Applicant has provided no evidence on the record to support the allegation that plating densities between cardiac fibroblasts and other fibroblasts (such as ACL) are sufficient to provoke an appreciable difference in behavior.  

et al. to a culture of cardiac fibroblasts would come the ordinary artisan seeking to use the optimal plating density for one known fibroblast culture type and method to achieve the best plating result when plating other fibroblast types, such as cardiac fibroblasts.  

Claims 1-3 and 7-11 are rejected under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Poobalarahi et al. (2006), of record, in view of Crapo et al. (2011), Grant et al. (WO 2010/033860 A1) and Brune et al. (2007), all of record, as applied to Claims 1-3, 7 and 9-11 above, and further in view of Sreejit et al. (2011), cited in the IDS.

Neither Poobalarahi et al., Brune et al., Grant et al. or Crapo et al. taught a
method wherein the cardiac ECM is seeded with human mesenchymal stem cells (MSC), derived from iPS or ES cells, as required by Claim 8.

Sreejit et al. teaches isolating cardiac fibroblasts from cardiac tissue, passaging the cells once and plating the expanded cardiac fibroblasts at 10,000 cells per cm2 (Pg. 108, Column 2, Lines 34-45 and Pg. 109, Column 1, Lines 1-20);



and seeding the cardiac ECM with murine bone marrow mesenchymal stem cells (BMSC) (Pg. 109, Column 1, Lines 36-39) and wherein the reference teaches that the cardiogel is “an efficient potentially biodegradable extracellular matrix and could be used for engineering cardiac tissue structures for cell culture and potential therapeutic applications post ischemic cardiac tissue regeneration” and “Further work with animal models will confirm the applicability of this biomaterial for therapeutic purposes” (Pg. 116, Column 2, Lines 45-52).

It would have been obvious to those of ordinary skill in the art to use human MSC for mouse MSC because mouse cells are routinely used before human cells in biological testing.  See, for example, Sreejit et al. whom teaches that further testing with
animal models is required to confirm applicability of cardiogel for therapeutic purposes.
Presumably, the authors are not interested in future murine therapies and the
implication is that animal models are used prior to testing with human cells. Those of
ordinary skill in the art prior to the instant invention would have been motivated to make
this modification in order to provide an animal model for a potential human therapeutic.
There would have been a reasonable expectation of success in making this
combination because both references are drawn to the same field of endeavor, that is,
preparation of 3-D cardiac extracellular matrices.
8, that the human MSC are derived from
iPS or ES cells, this is a product-by-process limitation, which does not structurally
distinguish the claimed human MSC from the human MSC made obvious by the cited
prior art above.  The MPEP at 2113 I. and Il. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) 

Response to Arguments

Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 

The Applicant argues that for reasons of record set forth above, the cited art fails to disclose the claimed method (Remarks, Pg. 8, Lines 4-11).



Claims 1-4, 7 and 9-11 are rejected under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Poobalarahi et al. (2006), in view of Crapo et al. (2011), Grant et al. (WO 2010/033860 A1) and Brune et al. (2007), all of record, as applied to Claims 1-3, 7 and 9-11 above, and further in view of Van Winkle et al. (1995), cited in the IDS.

Neither Poobalarahi et al., Brune et al., Grant et al. or Crapo et al. taught a method wherein the secreted cardiac ECM is contacted with EDTA, whereby the cardiac ECM becomes detached from the surface, forming a free-floating bioscaffold, as required by Claim 4.

Van Winkle et al. teaches isolating cardiac fibroblasts from cardiac tissue, passaging the cells at least once and plating the expanded cardiac fibroblasts, wherein the cells secrete a 3-D cardiac ECM (cardiogel) that is attached to the surface on which the expanded cardiac fibroblasts are plated and contacting the ECM with EDTA (Pg. 479, Column 1, Lines 35-55).




et al., Brune et al. and Crapo et al. with the use of EDTA as taught by Van Winkle et al. because this will remove the intact cardiac fibroblasts from the secreted ECM so that the secreted ECM can be analyzed.  Those of ordinary skill in the art would have been motivated to make this combination in order to have a cell-free ECM suitable for analysis. There would have been a reasonable expectation of success in making this combination because both the Poobalarahi et al. and Van Winkle et al. references are drawn to the same field of endeavor, that is, preparation of 3-D cardiac extracellular matrices.

With regard to the limitation of Claim 4, that “the cardiac ECM becomes detached
from the surface, forming a free-floating bioscaffold”, this is a characteristic property of
contacting cardiac ECM matrix with EDTA.  As the prior art performs the same method
steps with the same components as claimed, it would be expected to have the same
properties and characteristics.  The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 



This is not found to be persuasive for reasons of record set forth in the above rejection and in the Response to Arguments above.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/07/2022

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653